Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious a draping system suitable for use with a prone biopsy system, the prone biopsy system comprising a paddle mount, the draping system comprising a first drape, the first drape comprising a first mat and a protuberance, 
specifically, the protuberance extending upwardly from the first mat and having a completely enclosed distal end spaced apart from the first mat such that the protuberance is configured to be inserted over the paddle mount, wherein the first mat and the protuberance comprise different materials.
With regards to claim 10, the prior art on record fails to expressly disclose or render obvious a draping system suitable for use with a prone biopsy system, the prone biopsy system comprising a paddle mount and a compression paddle, the compression paddle being mountable on the paddle mount, the draping system comprising: a first drape, the first drape comprising a first mat and a protuberance, 
specifically, wherein the protuberance extending upwardly from the first mat and being configured to be inserted over the paddle mount, wherein the first mat and the protuberance comprise different materials; and a second drape, the second drape comprising a second mat, the second mat comprising a distal end configured to be fixedly mounted on the compression paddle when the compression paddle is mounted on the paddle mount.
With regards to claim 14, the prior art on record fails to expressly disclose or render obvious a draping system suitable for use with a prone biopsy system, the prone biopsy system comprising a paddle mount, the draping system comprising a first drape, the first drape comprising 
specifically, a first member and a second member, the first member comprising a first mat having a first transverse opening, the second member comprising a protuberance and a flange, wherein the protuberance extends substantially perpendicularly relative to the flange and includes a completely enclosed distal end spaced apart from the flange, the first member coupled to the second member such that the protuberance extending extends through the first transverse opening of the first mat and being configured to receive the paddle mount, the flange being used to couple the protuberance to the first mat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884